t c memo united_states tax_court erik william skidmore petitioner v commissioner of internal revenue respondent docket no 1235-12l filed date erik william skidmore pro_se alissa l vanderkooi for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion for summary_judgment respondent’s motion filed pursuant to rule we will grant respondent’s motion 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at all relevant times background the record establishes and or the parties do not dispute the following petitioner resided in michigan at the time he filed the petition in this case petitioner did not file a federal_income_tax tax_return for his taxable_year respondent prepared a substitute for return for that year on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year notice_of_deficiency which petitioner received in that notice respondent determined the following deficiency in and additions to petitioner’s tax_year deficiency dollar_figure sec_6651 sec_6651 sec_6654 dollar_figure 1dollar_figure dollar_figure additions to tax under 1the addition_to_tax that respondent determined under sec_6651 will continue to accrue from the due_date of the tax_return for petitioner’s taxable_year at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent petitioner did not file a petition with the court with respect to the notice_of_deficiency 2petitioner alleged in the petition that as of the time he filed the petition he also had not filed a tax_return for any of his taxable years through see infra text accompanying note on date respondent assessed the following tax and additions to tax for petitioner’s taxable_year year tax dollar_figure sec_6651 additions to tax under sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure on date respondent also assessed interest as provided by law on the tax and additions to tax for petitioner’s taxable_year that respondent assessed on that date we shall refer to the amounts that respondent assessed on date as well as interest as provided by law accrued after that date as the unpaid liability on date and on certain dates thereafter respondent issued to petitioner notices of balance due with respect to his unpaid liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to his unpaid liability petitioner timely filed with respondent form request for a collection_due_process or equivalent_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office in that form petitioner indicated his disagreement with the notice of tax lien3 and claimed that he was unable to pay his unpaid liability petitioner requested in petitioner’s form that respondent withdraw the lien because i am about homeless my income don’t meet my bills i was divorced and my ex deborah thru away everything in petitioner’s form petitioner also claimed innocent spouse relief stating i am not liable my ex wife handled all the taxes and failed to do so my bills exceed my income i am poor to the point of needing food assistance from the state of michigan in petitioner’s form petitioner did not request as a collection alternative an installment_agreement or an offer-in-compromise by letter dated date date letter a settlement officer with the appeals_office settlement officer who was assigned petitioner’s form acknowledged receipt of that form that letter stated in pertinent part 3in petitioner’s form petitioner indicated his disagreement with not only the notice of tax_lien that respondent issued to petitioner but also a proposed levy or actual levy as discussed below the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s taxable_year addresses only the notice of tax_lien and makes no determination with respect to any such proposed levy or actual levy appeals received your request for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pincite pm pacific time this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action i will call you at the number you indicated on your cdp request if this time is not convenient for you the phone number has changed or you would prefer your conference to be held by face-to face request must be in writing at the appeals_office closest to your current residence the school you attend or your place of employment or if you are a business your business address or by correspondence please let me know by date i will discuss with you if there are any offices that may be more convenient for you eg appeals_office nearest place of employment or school when you contact me in order to meet the requirements for a face-to-face conference you must be in full compliance of all required tax returns estimated_tax payments federal tax deposits and submit financial information you must complete the form 433-a with the required attachments this hearing relates only to the filing of a notice of tax_lien during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative procedure any nonfrivolous issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability installment_agreement offer_in_compromise or temporary suspension of collection action if the action imposes a hardship condition although they may not be considered an alternative to a notice of lien filing these collection options may also be discussed at a lien hearing challenges to the appropriateness of collection action if this is a lien hearing you may ask us to determine if the notice of lien filing was appropriate and if you qualify for a lien withdrawal or other lien options such as subordination spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intrusive than necessary lien withdrawal we considered whether any of the criteria for allowing withdrawal of the nftl existed in your case sec_6323 allows the withdrawal of a filed notice of lien without full payment and without prejudice under the following conditions the filing of the notice of lien was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of such notice would be in the best interest of the taxpayer determined by the nta or the taxpayer and the united_states there is nothing in the collection administrative file that indicates withdrawal of the filed lien should be considered and you have provided no additional information that indicates the withdrawal of the filed lien should be considered for appeals to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed a completed collection information statement form a for individuals and or form 433-b for businesses with the required attachments you are required to include proof receipts of all current income and expenses that you paid for the past months including utilities rent insurance property taxes etc in order to substantiate your expenses please refer to the attachments required in sec_4 page on form 433-a you are required to include proof receipts of all current income and expenses that you paid for the past months including banks and investments assets utilities rent insurance property taxes etc in order to substantiate your expenses please refer to the attachments required in sec_5 page on form433 proof of all non-business transportation_expenses eg car payments lease payments fuel oil insurance parking registration proof of payments for health care including health insurance premiums copayments and other out-of- pocket expenses list of all real_estate in which you hold an interest including but not limited to the fair_market_value mortgage information and current balance due copies of any court order requiring payment and proof of such payments eg cancelled checks money orders earning statements showing such deduction for the past three months proof of payments for life_insurance and verification of the current loan value if any list of all other assets you own including their fair_market_value and verification of any encumbrances copy of statements from all accounts checking savings money market ira k etc for the most recent three months period copies of the last three months of your earning statement s from your employer s which will reflect your gross monthly wages and your annual income and withholdings if you are self-employed please provide a current income expense statement and the most recent six months worth concurrently of bank statements proof that you are current with your estimated_tax payments if required proof of public assistance such as welfare food stamps medical unemployment benefits disability benefits if applicable proof of estimated_tax payments for the period s listed below c or proof of correcting the amount of federal withholding corrected w-4 for the period s listed below c signed tax_return s for the following tax periods our records indicate they have not been filed type of tax income_tax period or periods and if you did not file a return because your yearly income was below the amount for which a return is required to be filed please let me know please send me the items requested above by date i cannot consider collection alternatives at your conference without this information i am enclosing the applicable forms and a return envelope for your convenience if you do not participate in the conference or respond to this letter the determination_letter that we issue will be based on your cdp request any information you previously provided to this office about the applicable tax periods and the service’s administrative file and records on date the settlement officer held a telephonic hearing date hearing with petitioner as of the time of that hearing petitioner had not provided to the settlement officer any of the documents and information that the settlement officer requested in the date letter nor had petitioner filed as of that time a tax_return for any of his taxable years and through 4see supra note during the date hearing petitioner informed the settlement officer that he did not understand why he owed any_tax for his taxable_year he also claimed during that hearing that his former spouse who had died had all the paperwork relating to his taxable_year and subsequent taxable years and that requiring him to pay his unpaid liability would create a hardship for him during the date hearing the settlement officer told petitioner that because he had received the notice_of_deficiency he did not have the right to contest his unpaid liability however the settlement officer informed petitioner at the date hearing about respondent’s audit_reconsideration process referred him to internal_revenue_service irs publication containing instructions for that process gave him irs transcripts of his account that would be useful to him in preparing and filing delinquent tax returns and seeking audit_reconsideration and advised him to provide the irs with the various documents and information including filing all of his delinquent tax returns that the settlement officer had requested in the date letter the settlement officer told petitioner at the date hearing that if he did not provide those documents and information to the irs the irs would not consider his request to have the lien withdrawn or his unpaid liability placed in so- called currently not collectible status finally the settlement officer advised petitioner at that hearing that the lien would be sustained petitioner told the settlement officer that he understood what the settlement officer had explained to him on date the appeals_office issued to petitioner the notice_of_determination with respect to his taxable_year that notice stated in pertinent part part summary of determination we have found that all legal and administrative requirements for the action taken have been met we have also considered whether the collection action taken or proposed balances the need for the efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary at this time grounds for a withdrawal of the lien have not been established the case will be returned to the automated collection system acs for the appropriate actions the notice_of_determination included an attachment that stated in pertinent summary and recommendation you filed a request for a collection_due_process cdp hearing under internal_revenue_code irc sec_6320 following receipt of a letter notice_of_federal_tax_lien filing and your rights to a hearing a copy of the notice_of_federal_tax_lien nftl and letter were provided with the administrative file accordingly the tax period shown above was on the nftl sent for filing on date a balance is still due as verified by computer transcripts your form requesting a cdp hearing was received on date this was timely submitted as it was made within the 30-day period for requesting a cdp hearing brief background you have requested a collection_due_process cdp hearing under internal_revenue_code irc sec_6320 as to the appropriateness of the notice_of_federal_tax_lien nftl for the periods listed above the nftl is the appropriate action in this case and will not be withdrawn for the reasons discussed below the cdp_notice was for unpaid income_tax for your form_1040 income_tax_liability a review of computer transcripts indicates you were issued a statutory_notice_of_deficiency snod regarding the tax_year in question on date we sent you a contact letter scheduling your cdp telephone hearing for date pincite am pacific time in that letter we offered you a face-to-face conference or written correspondence hearing as an alternative to the scheduled telephone hearing however you did not contact us to indicate your preference appeals requested you provide the following form 433-a with supporting documentation for the past months proof of current income and expenses you paid file your and tax returns by date on date we held a telephone hearing with you you and the assigned settlement officer were the only two people on the telephone during the hearing 5the settlement officer’s date letter indicated that the time of the telephonic hearing on date was pm pacific time the record does not explain the discrepancy between the stated time of that hearing in that letter and the stated time of that hearing in the attachment to the notice_of_determination discussion and analysis during the hearing you explained your ex-spouse always took care of the tax matters you stated you sold your home and your ex-spouse was to file the necessary information with the internal_revenue_service we inquired on whether you received the snod you stated yes we explained that the cdp provisions do not allow consideration of liability if you previously had the opportunity to dispute the liability since you previously had an opportunity to dispute the balance owed you cannot raise the issue during your hearing we explained that the service has audit_reconsideration procedures which do provide for an appeal if a taxpayer’s position is not accepted enclosed you will find the publication containing instructions for audit_reconsideration process you stated that you did not have any of the proper paper work in order to file your return we have enclosed income transcripts for you in order to help you file your returns once you file your delinquent’s returns with the service you need to contact the compliance division pincite-829-3903 we explained currently not collectable cnc we advised you review of your financial situation was needed before we could recommend your account to be place d in cnc a taxpayer alleging that collection of a tax_liability would create undue_hardship must submit complete and current financial data in order for us to evaluate your qualification for collection alternative or other relief although you responded to the cdp hearing you did not provide the information requested in order to explore collection alternatives other than full payment the lien is sustained verification of legal and procedural requirements appeals has obtained verification from the irs office collecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp levy notice was issued or when the nftl filing was requested lien withdrawal we considered whether any of the criteria for allowing withdrawal of the nftl existed in your case sec_6323 allows the withdrawal of a filed notice of lien without full payment and without prejudice under the following conditions the filing of the notice of lien was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the lien will facilitate collection of the tax_liability with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of such notice would be in the best interest of the taxpayer determined by the nta or the taxpayer and the united_states there is nothing in the collection administrative file that indicates withdrawal of the filed lien should be considered and you have provided no additional information that indicates the withdrawal of the filed lien should be considered prior involvement the settlement officer had no prior involvement with respect to the specific tax periods either in appeals or compliance collection statute verification the collection statute has been suspended the collection_period allowed by statute to collect these taxes has been suspended by the appropriate computer codes for the tax periods at issue collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer on your cdp request you marked the box cannot pay balance due you explained that your homeless and your income does not meet your bills you explained you are divorced and you ex-spouse handled all the taxes and failed to do so although you responded to the cdp hearing you did not provide the information requested in order to explore collection alternatives other than full payment as such the lien is sustained collection alternatives offered by taxpayer you offered no alternatives to collection challenges to the existence of amount of liability you explained that you thought your ex-spouse had filed your returns for you you stated your ex-spouse threw out all the necessary documentation in order for you to file your returns we explained that the service has audit_reconsideration procedures which do provide for an appeal if a taxpayer’s position is not accepted enclosed is the publication containing instructions for audit_reconsideration process you raised no other issues balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary we balanced the competing interests in finding the lien appropriate you did not offer any collection alternatives during the cdp hearing process since there was no financial statement received consideration of any collection alternative is not possible therefore our determination is that the lien balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary in the petition that petitioner filed commencing this case he alleged i was unable to gather the information nessesary sic to complete my taxes in a timely fashion due to a divorce and the death of my ex wife the irs based the amount owed on the sale of a property before deducting the purchase_price and my expenses i now have most if not all of the paperwork nessesary to complete tax returns for when you would need it discussion the court may grant summary_judgment where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no genuine dispute as to any material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency that he received where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s taxable_year 6although we ordered petitioner to file a response to respondent’s motion he failed to do so we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
